Citation Nr: 1746604	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), delusional disorder, and schizoaffective disorder.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1999 to April 2001.   

This matter comes before the Board of Veteran's Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  A transcript of the hearing is of record. 

The Board observes that the Veteran originally filed a claim for entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he or she is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page, the Board has recategorized the issue on appeal as entitlement to an acquired psychiatric disorder, to include PTSD, delusional disorder, and schizoaffective disorder.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, for reasons stated below remand is necessary in order to obtain outstanding treatment records and to provide the Veteran with an additional VA examination.  

The Veteran asserts that her acquired psychiatric disorder is related to her active service, specifically, that she was harassed and traumatized by her superiors during her time in service.  The Board notes that the Veteran was denied entitlement to service connection for an acquired psychiatric disorder because there was no evidence of an in-service stressor for PTSD and a March 2011 VA examination indicated that PTSD was not present.  

The Board notes that, although the March 2011 examiner opined that PTSD was not present, a possible diagnosis of schizoaffective disorder was suggested.  The record also reflects that the Veteran has been receiving treatment for mental health through VA physicians for depression and delusional disorder.  Moreover, in the Veteran's Report of Medical History upon separation from service in March 2001, she noted symptoms excessive worry.  While these facts are not indicative of a PTSD disability, they do suggest a possibility of a chronic mental health disability such that a VA examination is warranted to determine if there is a nexus between the Veteran's current mental health disability and active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Clemons, 23 Vet. App. at 5-6; 38 C.F.R. § 3.159(c)(4).  Thus, an additional VA examination should be afforded to the Veteran so that a proper etiological opinion to any and all diagnosed psychiatric disorders can be provided.

The record also reflects additional evidence that should be considered upon examination.  While the March 2011 VA examiner indicated that the Veteran's first treatment began in 2010, the evidence reflects earlier indications of a psychiatric disorder closer in time to the Veteran's active service.  For example, the record contains mental health consults from the Atlanta VA Medical Center (VAMC) in 2007.  A private treatment record dated October 2005 notes a history of depression.  During the Veteran's testimony before the undersigned VLJ, she asserted that treatment actually began in 2003 with a prescription for Paxil.  While no actual mental health treatment records are currently of record from that time, available VA treatment records from early 2003 do indeed list depression as an active problem, as well as a notation for a late 2002 prescription for Paxil.  Additional evidence received since the March 2011 examination that should also be considered includes multiple statements from the Veteran's physicians as to her mental health treatment.
Finally, the Veteran reported at a March 2007 VA mental health consultation that she attended group counseling for 1 or 2 sessions in 2004.  As previously noted, however, the record does not currently contain VA mental health treatment records from that time period.  As such, the AOJ should obtain and associate with the file all available VA mental health treatment records prior to scheduling the Veteran for an examination.  As the Veteran receives continuous treatment through VA, any additional VA treatment records dated from April 2013 to the present should also be associated with the file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any outstanding treatment records relevant to her claim.  All identified VA records should be added to the claims file, to include any mental health records from the Atlanta VAMC since 2001.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  Once the above development is completed to the extent necessary, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include delusional disorder, schizoaffective disorder, and PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

The examiner should list all diagnosed psychiatric disorders.  If a trauma and stressor-related disorder such as PTSD is diagnosed, the examiner should list all traumatic and stressful events contributing to such a disorder.

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder began in service, was caused by service, or is otherwise related to service.  This opinion should consider the Veteran's lay statements, her Report of Medical History in service noting symptoms of excessive worry, and all mental health treatment of record beginning in 2002-2003.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

 A complete rationale for any opinion expressed - to include citation to specific medical documents and clinical findings - must be included in the report.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




